ON STATE'S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The State has filed a motion and presented an oral argument urging that the original opinion entered in this cause affirming the judgment of the trial court should be sustained, and that the order of court granting the rehearing and reversing the case shoud be set aside.
We have again reviewed the questions raised, and believe that the discussion in the original opinion and in the opinion on the motion for rehearing fairly and sufficiently discuss the various questions raised, and properly dispose of them.
The State’s motion for rehearing is overruled.